UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2305


CARMAX AUTO SUPERSTORES, INC.,

                    Plaintiff - Appellee,

             v.

MONTGOMERY B. SIBLEY,

                    Defendant - Appellant,

             v.

RICHARD W. BLACK; LITTLER MENDELSON, P.C.; JOSHUA B. WAXMAN,

                    Third Party Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:16-cv-01459-RWT)


Submitted: June 29, 2018                                        Decided: July 12, 2018


Before WILKINSON and DUNCAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Montgomery B. Sibley, Appellant Pro Se. Pamela Anne Bresnahan, Adam Joel Singer,
VORYS, SATER, SEYMOUR & PEASE, Washington, D.C.; Steven E. Kaplan, Joshua
B. Waxman, LITTLER MENDELSON PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Montgomery B. Sibley appeals the district court’s orders granting Appellees’

motion to dismiss and motion for summary judgment and denying his motion for

summary judgment.      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.       CarMax Auto

Superstores, Inc. v. Sibley, No. 8:16-cv-01459-RWT (D. Md. July 13, 2016; filed Oct. 14,

2016 & entered Oct. 17, 2016). We further grant CarMax’s motions to supplement the

record and to strike, grant Sibley leave to proceed in forma pauperis, and deny as moot

Sibley’s motion to expedite and to remove this case from abeyance. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3